Title: To James Madison from Samuel Spring, 20 October 1801
From: Spring, Samuel
To: Madison, James


Honured Sir,Newbury Port Octobr. 20. 1801.
The intimacy which subsisted between us in Collegiate Life, so readily recognised lately at your seat, encourages me to address you on a subject interesting to the most worthy, and influential citizens of this circle. If I exceed the bounds of propriety, it is hoped your known candour will attribute it to erroneous judgment rather than to any partial, sinister motive. For I expect to express the feelings not of a paltry party, but of many ex⟨c⟩ellent characters the best friends and supporters of righteous admin[i]stration.
It is needless, Honured Sir, to remark that much dissatisfaction has been exerted in the breast of These States, in consequence of the removal of so many worthy characters from public office. Amid the political convulsion which has humbled so many good men, we have feared, from causes which need not be named, that The President contemplated the discharge of Esqr Tyng, from the office of Collector of the Revenue. Were this to take place, the feelings of a large number of the most able, impartial and respectable friends of the union would be deeply wounded, whose influence is highly wor[thy] of The Presidents notice & regard. Excuse me, Honured Sir, while I say, that this information is impartial. Mr Tyng is a Gentleman of distinguished ability and integrity, who in the view of the best judges has most assiduously, punctually and faithfully collected and paid the revenue, and uniformly, in the most inexcepti[o]nable & honourable manner answered all the high demands & expectations of his office. If he be removed we shall not be able to assign a better reason than the want of proper information respecting character or some unjustifiable motive. For he has done no wrong and merits the approbation and esteem of his country & the world.
Why, Honoured Sir, will you not at this crisis of public affairs make one effort to regain & secure the political esteem & confidence of the Eastern States? We have, you are conscious, greatly confided in Mr Maddison & boasted of his superiour influence and ability. Let us look to you as our guide thro the midnight darkness which approaches. While I hope you and your Lady are in prosperity, it will be grateful to know that my health is restored.
At some leisure moment, please to make my profound respects to the President; & let me with due considerations subscribe your respectful friend & most hume Sert
Samuel Spring.
 

   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.


   Dudley Atkins Tyng had been appointed collector at Newburyport in 1795; in 1802 Jefferson replaced him with Ralph Cross (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:189, 432; Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).


   The Reverend Samuel Spring, JM’s classmate at Princeton, was a conservative Congregationalist minister who held a pulpit in Newburyport, Massachusetts. He had written to JM in 1795 attempting to enlist his influence (Harrison, Princetonians, 1769–1775, pp. 166–71; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:67 n. 3, 16:87 and n. 1).

